DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 6, filed on December 13, 2022, with respect to claimed features not illustrated have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed December 13, 2022, with respect to anticipation by U.S. Patent No. 6,201,313 B1 to Nakamats have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 1-4, 6, and 8-10 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed on December 13, 2022, with respect to unpatentability over U.S. Patent No. 6,201,313 B1 to Nakamats in view of common knowledge in the art, U.S. Patent Application Publication No. 2011/0238223 A1 to Narayanamurthy et al., and U.S. Patent No. 8,210,792 B2 to Suma.  The 35 U.S.C. § 103 rejections of claims 5, 7, and 12-20 have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2017/0047887 A1 to Hilliard. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,201,313 B1 to Nakamats in view of U.S. Patent Application Publication No. 2017/0047887 A1 to Hilliard. 
Nakamats clearly teaches a convection energy generator, comprising: 
a duct (23 in Figures 5, 6, 7a, and 7b) configured to: 
attach to a non-operational surface of a solar panel (22); 
mechanically support the solar panel; and 
form, with the solar panel, a cavity with a first aperture (lower opening) and a second aperture (upper opening) respectively disposed at opposite ends of the cavity, wherein the cavity is configured to direct a flow of fluid (air stream 21) from the first aperture to the second aperture (directional arrows); and 
a flow energy generator (12), located at the second aperture, configured to collect flow energy. 
However, it fails to disclose said cavity being an oblique frustum-shaped cavity. 
Hilliard discloses solar receiver and process, comprising: 
the use of oblique frustum-shaped shapes for the construction of an apparatus for concentrating and converging solar radiation. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the shapes disclosed by Hilliard for the cavity disclosed by Nakamats, for the purpose of concentrating a source of energy. 
With regards to claim 2, Nakamats discloses: 
the first aperture being bigger than the second aperture (see Figure 7a). 
With regards to claim 3, Nakamats discloses: 
the solar panel being positioned at an operational vertical angle and operational horizontal angle. 
With regards to claim 4, Nakamats discloses: 
the duct supporting the solar panel at an operational vertical angle or an operational horizontal angle. 
With regards to claim 6, Nakamats discloses: 
the fluid being air, and flow energy being wind energy. 
With regards to claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use water as the working fluid and waves as the energy vehicle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With regards to claim 8, Nakamats discloses: 
the flow energy generator comprises an electrical energy generator (12) mechanically connected to at least one blade of a wind turbine (11). 
With regards to claim 9, Nakamats discloses: 
the flow energy generator comprises an electrical energy generator (12) mechanically connected to at least one blade of an impulse turbine (11). 
With regards to claim 10, Nakamats discloses: 
the flow energy generator comprising a plurality of electrical energy generators (12 in Figure 7b) mechanically connected to a plurality of blades of a plurality of impulse turbines (11 in Figure 7b). 

With regards to claim 21, Nakamats in view of Hilliard disclose: 
the duct comprising a first side shroud, a second side shroud, and a bottom shroud; and 
wherein the first side shroud, the second side shroud, and the bottom shroud, and the solar panel together form the oblique frustum-shaped cavity. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,201,313 B1 to Nakamats in view of in view of U.S. Patent Application Publication No. 2017/0047887 A1 to Hilliard as applied to claims 1-4 and 6-10 above, further in view of U.S. Patent No. 8,210,792 B2 to Suma. 
Nakamats in view of Hilliard disclose a convection energy generator as described above (see paragraph 9). 
However, it fails to disclose support shrouds in line with side shrouds of the duct, wherein the support shrouds mechanically support the flow energy generator. 
Suma discloses a wind energy system, comprising: 
support shrouds (see Figure 4) in line with side shrouds of the duct, wherein the support shrouds mechanically support the flow energy generator (12). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the support shrouds disclosed by Suma on the convection energy generator disclosed by Nakamats in view of Hilliard, for the purpose of enabling the system to operate during high wind conditions. 


Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,201,313 B1 to Nakamats in view of U.S. Patent Application Publication No. 2017/0047887 A1 to Hilliard as applied to claims 1-4 and 6-10 above, further in view of U.S. Patent Application Publication No. 2011/0238223 A1 to Narayanamurthy et al. 
Nakamats in view of Hilliard disclose a convection energy generator as described above (see paragraph 9). 
However, it fails to disclose support legs configured to mechanically stabilize the solar panel relative to the ground. 
Narayanamurthy et al. discloses a method and system, comprising: 
support legs (SEE Figures 1 and 2) configured to mechanically stabilize the solar panel (110) relative to the ground. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the support legs disclosed by Narayanamurthy et al. on the convection energy generator disclosed by Nakamats in view of Hilliard, for the purpose of providing stability and anchoring the system. 
With regards to claim 13, Narayanamurthy et al. discloses: 
support legs configured to mechanically stabilize the solar panel relative to the ground, and the support legs further mechanically support the duct. 
With regards to claim 14, Nakamats in view of Hilliard and Narayanamurthy et al. disclose: 
a solar panel (22 of Nakamats) configured to collect solar energy and convert the solar energy to solar electrical energy; 
a duct (23 of Nakamats) configured to: 
attach to a non-operational surface of the solar panel; 
mechanically support the solar panel; and 
form, with the solar panel, an oblique frustum-shaped cavity with a first aperture and a second aperture respectively disposed at opposite ends of the oblique frustum-shaped cavity; 
wherein the oblique frustum-shaped cavity is configured to direct a flow of fluid (air stream 21 of Nakamats) from the first aperture (lower opening of Nakamats) to the second aperture (upper opening of Nakamats); 
a flow energy generator (12 of Nakamats), located at the second aperture, configured to collect flow energy and convert the flow energy to flow electrical energy; and 
an inverter (353 of Narayanamurthy et al.) configured to convert the solar electrical energy and flow electrical energy from a first voltage and first current to a second voltage and second current (see paragraph [0040]). 
With regards to claim 20, Nakamats in view of Narayanamurthy et al. discloses a method for harvesting solar and flow energies, comprising the steps of: 
supporting a solar panel with a front side oriented at an operational vertical angle or an operational horizontal angle relative to a solar energy source; 
harvesting solar energy from the solar panel when solar irradiance is present; 
measuring a horizontal orientation of a flow of fluid; 
adjusting the orientation of at least one flow deflector to horizontally direct the flow of fluid towards a back side of the solar panel; 
directing, from a first aperture of an oblique frustum-shaped cavity to a second aperture of the oblique frustum-shaped cavity formed by the solar panel, the flow of fluid along the back side towards a flow energy generator, wherein the first aperture and the second aperture are respectively disposed at opposite ends of the oblique frustum-shaped cavity; 
harvesting electrical energy from the flow energy generator when the flow of fluid is flowing; and 
combining the solar energy and the flow energy using a power converter. 

Claims 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,201,313 B1 to Nakamats in view of U.S. Patent Application Publication No. 2017/0047887 A1 to Hilliard and U.S. Patent Application Publication No. 2011/0238223 A1 to Narayanamurthy et al. as applied to claims 12-14 and 20 above, and further in view of U.S. Patent No. 8,210,792 B2 to Suma. 
Nakamats in view of Hilliard and Narayanamurthy et al. disclose a convection energy generator as described above (see paragraph 19). 
However, it fails to disclose a deflection device configured to direct wind or wave flow towards the first aperture. 
Suma discloses a wind energy system, comprising: 
a deflection device (20 in Figures 6 and 7; 26 in Figures 8-11) configured to direct wind flow towards a first aperture. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the deflection device disclosed by Suma on the convection energy generator disclosed by Nakamats in view of Hilliard and Narayanamurthy et al., for the purpose of increasing the amount of air flowing through the system. 
With regards to claim 16, Suma discloses: 
the deflection devices (20) being stationary. 
With regards to claim 17, Suma discloses: 
an orientation of the deflection is configured to be mechanically adjusted (see column 5, line 62 to column 6, line 62). 
With regards to claim 18, Suma discloses: 
an orientation of the deflection is configured to be electro-mechanically adjusted (see column 5, line 62 to column 6, line 62). 
With regards to claim 19, Suma discloses: 
the deflection devices comprise at least one of wind tunnel walls, or rotatable wind deflectors (see column 5, line 62 to column 6, line 62). 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 17, 2022